Citation Nr: 1435206	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1982 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that the Veteran initially submitted a claim for service connection solely for PTSD.  The evidence of record indicates the Veteran has been diagnosed with additional psychiatric disorders, including adjustment disorder with mixed anxiety and depressed mood; general anxiety; depression with psychosis; and mood disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternate psychiatric disorders within the scope of a claim of service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  As such, the Board has amended the issue on appeal as reflected above.

In June 2014, the Veteran testified at a hearing before the Board at the RO in Cleveland.  The Veteran's representative failed to attend the hearing.  A transcript of the proceeding is of record and has been reviewed.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In January 2012, the Veteran was afforded a VA compensation and pension (C&P) examination for PTSD.  The examiner diagnosed adjustment disorder with mixed anxiety and depressed mood, but concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), as required by regulation.

The examiner opined that the Veteran's diagnosed adjustment disorder with mixed anxiety and depressed mood was less likely than not related to the self-reported stressor.  (The Veteran's claimed stressor was an alleged kidnapping he reportedly witnessed and attempted to stop while posted in Korea.  See February 2011 statement.)  Rather, the diagnosis was considered to be at least as likely as not "a product of additional stressors/history including his reported history of childhood abuse, issues of coping with chronic pain and additional environmental stressors."

The Board finds the January 2012 examination and opinion to be adequate with regard to the issue of PTSD; however, an additional VA psychiatric examination and opinion specific to the Veteran's non-PTSD disorders is necessary prior to adjudication of the his appeal.

The examiner should assess the Veteran and provide an opinion as to the likelihood that any diagnosed acquired psychiatric disorder present was incurred in or otherwise related to the Veteran's service.  In offering this opinion, the examiner should specifically consider and discuss the Veteran's statements made during the January 2012 PTSD examination, where he reported that "the first time he experienced significant mental health issues in his life was 'when he got to Korea' in line with his military duties.  He described in particular a Sergeant that was 'just like [his] mother,' i.e., mentally abusive toward him.  He stated that this was especially traumatic for him[,] as he had hoped to 'get on with life' after growing up abused, but instead found himself in a similar situation, e.g., frequently demeaned, such as being 'called a screw up,' etc."  Although the evidence of record suggests the Veteran suffered significant childhood abuse, his statements raise the possibility that his military service contributed to the development of one or more of his previously diagnosed psychiatric disorders.

The examiner should also specifically consider and discuss whether the Veteran's irritable bowel syndrome, which was diagnosed in service in December 1984, was a manifestation of a psychiatric disorder (e.g., anxiety).  The examiner should likewise consider and discuss whether service records dated in September 1984 and January 1985, which reflect in-service referral to mental health services due to occupational difficulties, are indicative of a psychiatric disorder.

With regard to the completeness of service records, the Board observes that the AOJ requested only select pages from the Veteran's personnel file, rather than the entire file.  As the Veteran had a history of occupational problems during service, his entire service personnel file should be requested on remand.

Finally, on remand, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's mental health treatment.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's mental health treatment.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Request the Veteran's entire service personnel file through official sources.  All actions to obtain the requested records should be documented fully in the claims file.  If no records are available, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

3.  After accomplishing the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder present, other than PTSD.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS (to include the transcript of the June 2014 hearing), must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

Psychological testing should be conducted with a view toward determining what diagnosis(es) is/are appropriate.  The examiner should diagnose any acquired psychiatric disorder present.

After reviewing the record, conducting any necessary testing, and examining the Veteran, the examiner should state whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed acquired psychiatric disorder other than PTSD had its onset during military service, or is otherwise attributable to military service.  In offering this opinion, the examiner should specifically consider and discuss whether the Veteran's in-service referral to mental health services for occupational problems and his diagnosis of irritable bowel syndrome suggest the presence of psychiatric disorder.

A complete rationale must be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  (If an examination is not possible, a psychiatrist should be asked to review the record and respond to the request for an opinion.)

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

